1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicants’ amendment received on July 7, 2022.

3.	claim 4 has been amended and is now directed to the similar invention claimed in cl. 1. As such claim 4 is hereby rejoined and fully examined for patentability. Because all claims 4-6,9-12 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 18, 2022 is hereby withdrawn.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,4-6,13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 1,4, the method steps as set forth in cl. 1 lack proper written description. Examiner notes that the specification mentions a portable NMR instrument; hay; hay baler but applicant has not described in the specification in detail the method steps and how they are performed and thus in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time of filing. Note MPEP 608.01(o). Applicant does not explain by way of circuits, formulas, flow charts, program code, or any other means how the . . . is done. While a large disclosure is not required, a person of ordinary skill in the art must been made aware of the manner in which applicant intends the device to be used, per the requirement under 35 U.S.C. 112 which states “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.”  Merely stating where something is to be used does not sufficiently disclose to a person of ordinary skill in the art how the invention is to be utilized.


As to claims 5-6,13, the method steps as set forth lack proper written description. These steps are not described in the specification and how they are performed and thus in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time of filing. Note MPEP 608.01(o).
	If Applicant believes that the method steps are disclosed in the specification, Applicant is requested to specifically point out where the support can be found in the original disclosure for each step.
As such, the above claim steps lack proper written description because applicant does not reasonably demonstrate how the method steps are implemented to perform the claimed measurement.

5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2,4-6,9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1,4, it is unclear as to how the method steps as set forth in the claim are performed; How a portable NMR instrument is “provided” and how it “uses” T2 of hydrogen protons to “determine” a relative quantity of the moistures; what is meant by “provided”? Note that NMR does not determine or use anything; it just measures the T2; it is unclear as to how NRM instrument uses T2 and who determines the relative moistures; 
In claim 1, the phrase “relative quantity of bound moisture and free moisture” is indefinite as it is vague what is meant by “relative”; it is not clearly defined; it is also vague from the language of the claim whether both moistures are measured at the same time or independently measured; if it is measured at the same time, it is unclear how it is done (specification is silent about it);
In claims 5-6, it is unclear as to how the method steps as set forth in the claim are performed; specification is silent about these steps;
In claim 16, the phrase “operating the portable NMR instrument at a frequency equal to or greater than about 4 Megahertz” is indefinite; note that cl. 15 recites “OR” language and operates the instrument “equal to 2 megahertz”; it is vague as to how the instrument is also operated at 4 megahertz;
In claim 17, line 3, the phrase “portable” is duplicate as it is already recited in cl. 1;
In claims 17-18, the phrase “a piece of farm equipment” is indefinite as it is unclear what the difference between a hay baler (cl. 1) and a farm equipment is; claim 18 recites the hay baler again; Does this mean two NMR instruments are mounted on two different equipment?
In claim 19, the phrase “providing an operator of the hay baler with quantitative information about the degree of cure of the hay in near real time” is indefinite as it is vague how the information is provided to an operator; who provides this information?
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2,4,11-14,17-19 (insofar as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (AAPA) in view of Kelly, Richard (WO 2016/179632).
As to claims 1,4, AAPA discloses that the bound moisture and free moisture are two important properties for determining the quality of forage (paras 0001;0007). The bound moisture and free moisture are determined by sending the sample in the lab (para 0009). The use of the NMR instruments is known in the related art to determine the moisture (e.g. see Bajema) and to measure spin-spin relaxation time (T2) of any nucleus (para 0022 in the instant application). One having ordinary skilled in the related art can use these NMR instruments or measurements to determine the moisture level i.e. bound moisture and free moisture from the spin-spin relaxation time (T2) from the output of the NMR device, one can determine the degree of cure of forage and decide whether baling operation is to be performed or not. Kelly also discloses an NMR instrument installed on a hay baler to measure the bound moisture and the free moisture to determine the degree of cure of forage (see e.g. paras 0007;0018). Kelly teaches that bound moisture and free moisture determines how cured the hay is which is ultimately the main factor in preventing spontaneous combustion (para 0007). Thus the degree of cure of forage can be determined from the bound and free moisture. The total bulk mass can be calculated using an earlier T2 relaxation signal. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to use the NMR techniques i.e. relaxation time (T2) of any nucleus used to determine the moisture i.e. bound and free moisture as disclosed by AAPA to determine the degree of cure of forage as taught by Kelly.
Furthermore, the use of the NMR instrument for determining the degree of cure of the forage is considered an intended use. It would have been obvious to one of ordinary skill in the art before filing of the claimed invention to modify the device of AAPA and Kelly to use it for determining the degree of cure, since the prior art is capable of performing the intended use. Selecting a specific environment or applicability for (its intended use) would amount to a recitation of the intended use of the patented invention (the prior art), without resulting in any structural difference between the claimed invention and the structure disclosed by Ref. and therefore fails to patentably distinguish the claimed invention from the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
As to claim 2, the combination of AAPA and Kelly discloses an NMR device wherein the NMR device is capable of taking measurements of the moistures at different times i.e. over time (paras 0008-0009;0013 in AAPA). One having ordinary skill in the related art would keep using the device to measure the moisture over the time to see the growth of the CFU.
 
8.	Claims 1-2,4,11-14,17-19 (insofar as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Bajema et al. (2018/0080887) in view of Kelly, Richard (WO 2016/179632).
	As to claims 1,4, Bajema discloses an NMR based non-invasive and quantitative food attribute measurement apparatus and method wherein the spin-spin relaxation time of hydrogen protons is used to determine the relative quantity of bound moisture and free moisture (see e.g. figs. 14,15; paras 0075;0142;0150). Bajema does not explicitly disclose determining the degree of cure of forage. The degree of cure of forage is determined from the bound moisture and free moisture and this feature is known in the related art (applicant has also disclosed this e.g. see paras 0003;0008;0011; see above for rejection under AAPA). Bajema teaches that food attributes can be determined from the dry matter or moisture content (paras 0007;0085). The NMR techniques are also known for determining the moisture (e.g. see AAPA) and to measure spin-spin relaxation time (T2) of any nucleus (para 0022 of the instant application). One having ordinary skilled in the related art would use NMR measurements to determine the moisture level i.e. bound moisture and free moisture from the spin-spin relaxation time (T2) from the output of the NMR device and decide whether baling operation is to be performed or not. Kelly discloses an NMR instrument installed on a hay baler to measure the bound moisture and the free moisture to determine the degree of cure of forage (see e.g. paras 0007;0018). Kelly teaches that bound moisture and free moisture determines how cured the hay is which is ultimately the main factor in preventing spontaneous combustion. Thus, the degree of cure of forage is determined from the bound and free moisture. The total bulk mass can be calculated using an earlier T2 relaxation signal. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to use the NMR techniques i.e. relaxation time (T2) of any nucleus used to determine the moisture i.e. bound and free moisture as disclosed by Bajema to determine the degree of cure of forage as taught by Kelly.
As to claim 2, the combination of Bajema and Kelly discloses an NMR device wherein the NMR device is capable of taking measurements of the moistures at different times i.e. over time (paras 0008-0009;0013 in AAPA). One having ordinary skill in the related art would keep using the device to measure the moisture over the time to see the growth of the CFU.
	The method claims recited for using the apparatus in claims 1-2,4 are an inherent use of the apparatus of AAPA or Bajema in view of Kelly and are rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of APPA or Bajema modified with Kelly operates in the functional manner claimed by applicant. See MPEP 2112.02(I).
	As to claims 11-12,17-18, AAPA or Bajema in view of Kelly discloses an apparatus or method for the physical analysis of hay or cotton using the nuclear magnetic resonance techniques as described above wherein the NMR instrument is a one-sided access NMR instrument and the method further comprises mounting the one-sided access NMR instrument on a piece of farm equipment (see e.g. paras 0006;0026 in Kelly).
As to claims 13-14, AAPA or Bajema in view of Kelly discloses an apparatus or method for the physical analysis of hay or cotton using the nuclear magnetic resonance techniques as described above. The application of additive and beginning of baling process would be within the level of ordinary skill in the art after the moisture level is determined to prevent the damage.
As to claim 19, AAPA or Bajema in view of Kelly discloses an apparatus or method for the physical analysis of hay or cotton using the nuclear magnetic resonance techniques as described above. The device e.g. of Kelly provides moisture level to the operator (see e.g. abstract; para 0029 in Kelly).

9.	Claims 9-10,15-16 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA or Bajema and Kelly and further in view of Freedman (2005/0270023) or Augustine et al. (2016/0003753)
As to claims 9-10,15-16, AAPA or Bajema in view of Kelly discloses an apparatus or method for the physical analysis of hay or cotton using the nuclear magnetic resonance techniques as described above. The combination does not explicitly disclose the operating frequency of 2 to 4 MHz. The NMR instrument used in AAPA or Kelly is low-frequency NMR instrument that uses low frequency around 4 MHz. AAPA discloses in para 0031 that it is typical to use the low frequency around 4 MHz. However, Freedman or Augustine is cited to show this feature. Freedman discloses that the operating frequency for NMR instrument is 1-4 MHz. Augustine discloses such feature in para 0080 i.e. Larmor frequency being 4 MHz. It would have been an obvious matter of design choice to use low frequency i.e. several MHz, since the applicant has not disclosed that 2 or 4 MHz frequency solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with low frequency i.e. several MHz. Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to use the NMR operating frequency in the range several MHz as disclosed by Freedman or Augustine in AAPA or Bajema to enhance the sensitivity (e.g. para 0061 in Augustine).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

10.	A prior art rejection has not been applied to claims 5-6 because the specification fails to provide enabling disclosure and the resulting claims do not clearly set forth the metes and bounds of the patent protection desired and are vague and indefinite (35 U.S.C. 112, (a)/1st and (b)/2nd paragraphs). The claims are so vague and indefinite such that no meaningful search can be performed at this time. However, any subsequently presented claims, in definite form will be subject to rejection on art.

11.	Applicant’s arguments with respect to claim(s) 4-6,9-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claims 1-2 filed on July 7, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show measuring moisture levels in hay to determine a level of cure of the crop so that a determination can be made whether to bale that crop or not. AAPA or Kelly clearly shows these features wherein the moisture (bound and free) of the hay is determined. The operator is informed about these levels. Operator can easily make decision as to what to do when the moisture level is more than threshold value. The use of the portable NMR e.g. mounting on any farming vehicle is a recitation of the intended use of the claimed invention that must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). The operator can decide to bale the crop or not if the moisture levels measured by NMR instrument of AAPA/Bajema in view of Kelly is more than the threshold value, this would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY PATIDAR/
Primary Examiner, Art Unit 2858